

115 HRES 505 IH: Condemning North Korea’s threats against our citizens on Guam, reaffirming our unshakable commitment to the security of Guam, and for other purposes.
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 505IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Ms. Bordallo (for herself, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Mr. Evans, Mr. Gallego, Ms. Gabbard, Ms. Hanabusa, Mr. McGovern, Mrs. Murphy of Florida, Mr. Norcross, Mr. O'Halleran, Mrs. Radewagen, Mr. Sablan, Mr. Austin Scott of Georgia, Mr. Suozzi, Mr. Vargas, Mr. Wittman, Ms. Shea-Porter, Miss González-Colón of Puerto Rico, Mr. Veasey, Mr. Thompson of California, and Mrs. Hartzler) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning North Korea’s threats against our citizens on Guam, reaffirming our unshakable
			 commitment to the security of Guam, and for other purposes.
	
 Whereas the Democratic People’s Republic of Korea (North Korea) continues to test nuclear weapons and ballistic missiles that could imperil the United States, and certainly threatens our allies in the Asia-Pacific region, and United States interests around the world;
 Whereas North Korea has consistently flouted United Nations (UN) resolutions, international agreements, sanctions, and arms controls in pursuit of its illicit nuclear weapons program;
 Whereas North Korea has reportedly completed six nuclear weapons tests, to date, since 2006; Whereas North Korea has conducted dozens of ballistic missile and component tests just since 2016, including its reportedly first successful intercontinental ballistic missile test on July 4, 2017;
 Whereas North Korea’s ballistic missile program has tested missiles which are believed to have a range sufficient to reach Guam, home to more than 162,000 Americans, and over 10,000 United States military personnel and their families, as well as the continental United States;
 Whereas North Korea has repeatedly made direct threats against Guam, including following the August 5, 2017, UN resolution by announcing plans to target the island’s United States territorial waters with missile strikes;
 Whereas the United States has deployed the Terminal High Altitude Area Defense (THAAD) system and other military assets to protect Americans on Guam and our allies in the region;
 Whereas the United States Government has a constitutional imperative to protect all American citizens, including those living on Guam, the Northern Mariana Islands, American Samoa, Alaska, and Hawaii; and
 Whereas an avoidable military confrontation with North Korea would harm our national interests and endanger American citizens: Now, therefore, be it
	
 That the House of Representatives— (1)condemns North Korea’s unconscionable threats against Guam;
 (2)maintains our Nation’s absolute, unshakeable commitment to the continued security of Guam and its United States territorial waters;
 (3)supports evaluating needed investments in defensive capabilities to further safeguard Guam, the Northern Mariana Islands, American Samoa, Alaska, and Hawaii;
 (4)reaffirms the United States support for forward deployment of missile defense systems as necessary to protect the territorial integrity of the United States and our allies in the Asia-Pacific region;
 (5)urges enhanced strategic diplomatic engagement and military cooperation by the United States to address the growing North Korean threat;
 (6)demands that the international community fully enforce sanctions against the North Korean regime; and
 (7)condemns any further escalation that endangers Guam and our citizenry or could lead to an avoidable military conflict with North Korea.
			